DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2019, 04/22/2021, and 07/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Acknowledgement is made of the preliminary amendment filed on 11/25/2019 in which claims 1-10 were amended to correct informalities. Therefore, claims 1-10 are pending for examination below. 

Specification
Acknowledgement is made of the amendment to the specification in which page 26, lines 12-19 were amended. 
Additionally, acknowledgment is made of the replacement/amendment of the abstract. The abstract is accepted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the claims the tau symbol used in the claimed equations are not defined by the claims themselves. Therefore the claim is unclear as all variable in an equation need to be defined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
MPEP 2106 outlines the two-part analysis for subject matter eligibility. First, in step 1, the claimed invention must be to one of the four statutory categories. This step is satisfied by the claims. Next, in step 2 the claims are analyzed first in a step 2A as shown in the graph below: 

    PNG
    media_image1.png
    897
    600
    media_image1.png
    Greyscale

	
Regarding prong one, independent claims 1 and 9 recite estimating…predicting...and determining various values such as resistance, voltage, charge current, charge voltage, and charge power. These limitations are about mathematical concepts/relationships or mental process and therefore determined to recite an abstract idea. For example, the processes of the estimating, predicting, and determining to find the values involves uses data and manipulation of ohm’s law and equations to arrive at the values for the corresponding voltages, current, and resistances. 
Regarding prong two, independent claims 1 and 9 recite the additional limitation of measuring a terminal voltage and current of the battery. However, this is an insignificant extra-solution activity to the judicial exception that merely collects data for the abstract idea and therefore fails to transform the abstract idea into a practical application. 


Dependent claims 2 and 10 further recite the abstract idea without any additional limitations. The process of determining discharge current/voltage/power limits is likewise related to mathematical relationships and mental activities. This is further proved by the subsequent equations given that define how the “determining” is performed by the controller. 

Dependent claims 3-8 recite explicit equations and are therefore abstract ideas with further limitations that could integrate the exception or amount to anything significantly more. 

Allowable Subject Matter
Claims 1-10 would be in condition for allowance should the 101 rejection above be addressed and overcome. 
With respect to claims 1 and 9,  the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “predicting a terminal voltage of the battery after a predefined time based on the resistance of the second resistor, the measured terminal voltage, the measured current, and the polarization voltage; predicting a net resistance of the battery after the predefined time based on the resistance of the first resistor and the resistance of the second resistor; determining a charge current limit based on the measured current, the predicted terminal voltage, the predicted net resistance, and a given maximum charge voltage; 
Claims 2-8 and 10 depend from the claims above and would be allowable for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0226824 to Sakabe et al. discloses a battery control device wherein a battery equivalent circuit is used to obtain an allowable charging current to accurately reflect a polarization state of the battery. However, Sakabe fails to disclose the specific prediction of net resistance which is then used in the determination of a charge current limit which is used in a charge voltage limit, which are both used in a charge power limit calculations as claimed. 
US 2018/0069272 to Seo et al. discloses a method for charging a battery wherein a battery equivalent circuit is employed to determine a charging current value to predict overheating amount during charging and setting of upper limits of charging voltage and current. However, Seo fails to disclose the specific prediction of net resistance which is then used in the determination of a charge current limit which is used in a charge voltage limit, which are both used in a charge power limit calculations as claimed.
US 2016/0216336 to Ishii discloses a battery status estimation method wherein internal resistance of the battery is estimated by sampling and OCV is estimated. However, Ishii fails to disclose at least the claimed, “predicting a terminal voltage of the battery after a predefined time based on the resistance of the second resistor, the measured terminal voltage, the measured current, and the polarization voltage; predicting a net resistance of the battery after the predefined time based on the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859